Citation Nr: 1505354	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the back.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for arthritis of the right ankle. 

4.  Entitlement to an initial compensable evaluation for the service-connected myofascial pain syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for the service-connected bilateral tinnitus.

6.  Entitlement to an evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to a temporary total evaluation for circumcision secondary to diabetes mellitus complication.

10.  Entitlement to compensation under 38 C.F.R. §38 U.S.C.A. § 1151 for infection to the penis and foreskin.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968 and from September 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which awarded service-connection for PTSD and assigned an initial 30 percent rating effective June 21, 2005.  This matter also comes before the Board on appeal from a September 2009 rating decision, which denied TDIU.    

In December 2009, the RO awarded an increased 50 percent schedular evaluation for the service-connected PTSD retroactive to June 21, 2005.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In an April 2013 rating decision, in pertinent part, the RO made the following adjudications: awarded service connection for myofascial pain, noncompensable effective January 24, 2011; denied service connection for arthritis of the back, right knee, and right ankle; continued the 10 percent disabling rating for bilateral tinnitus and the 10 percent disabling rating for peripheral neuropathy of the left lower extremity; denied a temporary total rating for circumcision secondary to diabetes mellitus complication; and denied entitlement to compensation under 38 U.S.C.A. § 1151 for infection to the penis and foreskin.  In June 2013, the Veteran filed a notice of disagreement (NOD) with all adjudicative actions taken in the April 2013 rating decision.  A statement of the case (SOC) has not been issued.  Therefore, the Board must remand the claims, pending the issuance of an SOC to the Veteran and receipt of his timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  These issues, as well as the claim for increase for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected disabilities are rated as follows: PTSD, 50 percent disabling; diabetes mellitus, 40 percent disabling; bilateral tinnitus, 10 percent disabling; peripheral neuropathy of the left upper extremity, 10 percent disabling; peripheral neuropathy of the right upper extremity, 10 percent disabling; peripheral neuropathy of the left lower extremity, 10 percent disabling, peripheral neuropathy of the right lower extremity, 10 percent disabling; scar, excision, thyroglossal duct cyst, noncompensable; erectile dysfunction, noncompensable; bilateral cataract, noncompensable; and myofascial pain syndrome, noncompensable.  The combined evaluation is 80 percent (employing the bilateral factor of 3.4 percent), effective from April 2009.    

2.  The service-connected disabilities are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating by reason of service-connected disabilities are met.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to TDIU, which represents a complete grant of the benefits sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU rating may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

Here, service connection currently is in effect for:  PTSD, rated at 50 percent disabling; diabetes mellitus, rated at 40 percent disabling; bilateral tinnitus, rated at 10 percent disabling; peripheral neuropathy of the left upper extremity, rated at 10 percent disabling; peripheral neuropathy of the right upper extremity, rated at 10 percent disabling; peripheral neuropathy of the left lower extremity, rated at 10 percent disabling, peripheral neuropathy of the right lower extremity, rated at 10 percent disabling; scar, excision, thyroglossal duct cyst, noncompensable; erectile dysfunction, noncompensable; bilateral cataract, noncompensable; and myofascial pain syndrome, noncompensable.  The combined evaluation is 80 percent (employing the bilateral factor of 3.4 percent), effective from April 2009.    
See June 2014 RO rating code sheet.  Therefore, the Veteran does meet the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected disabilities, especially his diabetes mellitus and secondary conditions (notably peripheral neuropathy of the upper and lower extremities), which are shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.

Significantly, the record documents that the Veteran was an aircraft maintenance technician with three years of college education.  He last worked full-time in September 2002 and became disabled as of October 2004.  See VA Form 21-8940 received in April 2009

As indicated above, service connection has been awarded for diabetes mellitus rated as 40 percent disabling for requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  A review of the pertinent medical evidence of record shows that in a September 2013 medical opinion from Dr. CM, she opined that the Veteran was not capable of performing gainful employment as the result of his diabetes mellitus and secondary impairments.  Dr. CM estimated that the Veteran's residual functional capacity if placed in a normal competitive five day a week work environment on a sustained basis would only be able to sit for two hours in an eight hour day and stand/walk for zero to one hour.  It was necessary or medically recommended that the Veteran not sit or stand/walk continuously in a work setting. (emphasis added).  The Veteran could only occasionally lift and carry up to five pounds.  The Veteran's pain, fatigue, and other symptoms were severe enough to interfere with attention and concentration constantly.  The Veteran's impairments were likely to produce mostly bad days.  It was estimated, on average, the Veteran would be absent more than three times a month from work as a result of his impairments or treatment. 

Based on the aforementioned, the Board finds the evidence shows that a TDIU rating by reason of service-connected disabilities is warranted.  38 C.F.R. § 3.102.   


ORDER

Entitlement to TDIU is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

A preliminary review of the record shows that the claim for increase for PTSD is not ready for appellate disposition. 

The Veteran testified that he sought ongoing VA outpatient treatment for PTSD; however, the last treatment notes associated with the virtual record are dated in July 2013.  Any missing and/or ongoing VA medical treatment records pertinent to the claim for PTSD must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

Additional records were added to the claims folder after the December 2009 SOC was issued.  The Veteran did not waive initial RO consideration of the newly submitted evidence and some is pertinent to the PTSD claim.  A supplemental statement of the case (SSOC) must be issued upon Remand.  38 C.F.R. § 19.31.  

The last VA examination with respect to the Veteran's PTSD was in February 2009, six years ago.  The Veteran testified that his PTSD has worsened since his last VA examination, to include, but not limited to, the following symptoms, panic attacks, flashbacks, social isolation, nightmares, insomnia, anxiety, and increasing depression.  The Board cannot ascertain to what extent the Veteran's PTSD has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  


As noted in the Introduction, in an April 2013 rating decision, in pertinent part, the RO made the following adjudications: awarded service connection for myofascial pain, noncompensable effective January 24, 2011; denied service connection for arthritis of the back, right knee, and right ankle; continued the 10 percent disabling rating for bilateral tinnitus and the 10 percent disabling rating for peripheral neuropathy of the left lower extremity; denied a temporary total rating for circumcision secondary to diabetes mellitus complication; and denied entitlement to compensation under 38 U.S.C.A. § 1151 for infection to the penis and foreskin.    

The Veteran filed an NOD with all adjudicative actions taken in the April 2013 rating decision.  Since there has been initial RO adjudication of the claims and an NOD has been filed, the Veteran is entitled to an SOC.  The current lack of an SOC with respect to the claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the Veteran's PTSD from July 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for the appropriate VA examination to determine the nature, extent, frequency and severity of the service-connected PTSD.  All indicated tests or studies must be completed.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's PTSD, by itself, causes the Veteran to be unable to obtain and retain substantially gainful employment.  The examiner should describe all findings in detail.    

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to a higher initial rating for the service-connected PTSD, in light of all evidence of record, to include evidence submitted after the December 2009 SOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

4.  The RO must provide the Veteran with an SOC with respect to his claim of entitlement to: an initial compensable rating for myofascial pain; service connection for arthritis of the back, right knee, and right ankle; evaluations in excess of 10 percent disabling rating for bilateral tinnitus and peripheral neuropathy of the left lower extremity; entitlement to a temporary total rating for circumcision secondary to diabetes mellitus complication; and entitlement to compensation under 38 U.S.C.A. § 1151 for infection to the penis and foreskin.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If a substantive appeal is filed the claims, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


